Citation Nr: 0003138
Decision Date: 02/08/00	Archive Date: 09/08/00

DOCKET NO. 98-11 276               DATE FEB 08, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Los Angeles, California

THE ISSUE

Entitlement to an effective date prior to August 28, 1996, for the
assignment of a 10 percent disability evaluation for residuals of
frostbite of the feet with mild peripheral neuropathy.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

The appellant

ATTORNEY FOR THE BOARD 

Robert E. O'Brien, Counsel 

INTRODUCTION

The veteran had active service from February 1950 to February 1954.

In January 1994, the veteran submitted a claim for restoration of
a 10 percent evaluation for residuals of frozen feet. In an April
1994 rating decision the VARO in Los Angeles, California, denied
entitlement to a compensable evaluation for residuals of frostbite
of the feet. In a statement dated in November 1994, the veteran
expressed disagreement with the denial of a compensable evaluation.
In a rating decision dated in November 1997, the RO granted a 10
percent evaluation for residuals of frostbite of the feet with mild
peripheral neuropathy, effective September 30, 1997. The veteran
expressed disagreement with the effective date of the 10 percent
evaluation, asserting that the evaluation should have been made
effective in July 1959, the date a 10 percent evaluation had been
reduced to noncompensable. In a rating decision dated in February
1998, the RO corrected the effective date for the 10 percent
evaluation to August 28, 1996.

Although the RO has listed the issue of entitlement to an earlier
effective date for a 10 percent evaluation for residuals of frost
bite of the hands as being developed for appellate consideration,
it does not appear that the veteran has ever disagreed with the
effective date for that evaluation. Accordingly, the Board does not
have jurisdiction to consider this issue. Shockley v. West, 11 Vet.
App. 208 (1998) (the Board does not have jurisdiction over an issue
unless there is a jurisdiction conferring notice of disagreement)
see also Ledford v. West, 136 F'.3d 776 (Fed. Cir. 1998); Collaro
v. West, 136 F.3d 1304 (Fed. Cir. 1998). It further does not appear
that the veteran has submitted a timely substantive appeal in
response to the statement of the case and supplemental statements
of the case issued by the RO. However, it could be denial of due
process for the Board to make these

- 2 -

determinations sua sponte. Marsh v. West, 11 Vet. App. 463 (1998).
Accordingly, these questions will be considered in the remand
portion of this decision.

FINDINGS OF FACT

1. The January 1960 rating decision, which reduced the evaluation
for frozen feet from 10 percent to noncompensable effective July
1959, considered the correct evidence and law as it then existed,
and it did not involve an error that would undebatably lead to a
different result if such error were corrected, and became final in
the absence of a timely appeal.

2. The January 1979 rating decision, which confirmed the
noncompensable evaluation for residuals of frozen feet, considered
the correct evidence and law as it then existed, and it did not
involve an error that would undebatably lead to a different result
if such error were corrected, and became final in the absence of a
timely appeal.

3. The June 1989 rating decision, which confirmed the
noncompensable evaluation for residuals of frozen feet, considered
the correct evidence and law as it then existed, and it did not
involve an error that would undebatably lead to a different result
if such error were corrected, and became final in the absence of a
timely appeal.

4. The veteran submitted a claim for restoration of a 10 percent
evaluation for residuals of frozen feet in January 1994.

5. It was not factually ascertainable that the veteran met the
criteria for a 10 percent evaluation for residuals of frozen feet
prior to August 28, 1996.

- 3 -

CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 1996 for
a 10 percent evaluation for residuals of frostbite of the feet with
mild peripheral neuropathy have not been met. 38 U.S.C.A. 5110
(West 1991); 38 C.F.R. 3.400(o)(2) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for entitlement to
an increased schedular evaluation for residuals of frostbite to the
hands and feet. In essence, he contends that he should be entitled
to 10 percent ratings for frostbite residuals of the feet and
frostbite residuals of the hands from July 1, 1959.

Factual Background.

In a rating decision dated in July 1954, service connection for
residuals of frozen feet was granted and a 10 percent evaluation
was assigned, effective February 24, 1954, the date following the
veteran's service discharge. It was indicated that a recent VA
examination had shown slightly cyanotic feet, with no
discoloration, pitting edema or abnormal swelling. No residuals of
frostbite of the hands were found at that time.

A request for physical examination (VA Form 8-2507) which is of
record reveals the veteran was scheduled for an orthopedic
examination on July 9, 1959. Information of record reveals the form
was returned to the VARO in Los Angeles because the veteran had
moved. In a rating decision dated July 24, 1959, it was indicated
the veteran had failed to report for examination. It was indicated
that he was service connected for residuals of frozen feet. This
was noted as not being a static condition and it was stated that
examination was necessary. It was indicated that payments should be
terminated.

In a letter dated July 28, 1959, the veteran was informed that,
since he had failed to report for a scheduled examination, his
compensation benefits were being

4 -

discontinued. The letter was mailed to the veteran at the same
address to which the authorization to report for the examination
was mailed. That address was given as Post Office Box 285,
Henderson, Nevada.

Received on August 7, 1959, was a statement from the veteran using
the aforementioned mailing address. He stated he had received the
letter "today" informing him that his disability compensation had
been discontinued because he had failed to report for physical
examination. He stated that "evidently, there must be a mix-up
somewhere, because I did not receive a letter telling me to report
for this examination. I will be very happy to report for this
physical examination at your convenience."

In a communication dated October 5, 1959, the veteran indicated
that, a short while ago, he had received notice from VA that his
disability compensation had been stopped because he had failed to
report for an examination. The form letter instructed him to sign
the bottom of the letter and return it, if he were ready for a
physical examination, which he indicated he did. He also enclosed
a note informing VA that the reason he did not come for the
physical was that he did not receive any instructions that an
examination had been scheduled for him. He claimed the
discontinuation notice was the only one he received. He reported
that since he answered the letter sometime ago and had had no reply
or instructions with regard to a physical examination, even though
his mail had been forwarded since moving to California, he was
writing again to find out what was being done. He gave a new
address as 333A N. Louise, Glendale, California.

The veteran was accorded an orthopedic examination by VA on
December 7, 1959. Examination showed normal blanching and rubor.
Also, there were good pedal pulsations. It was stated no muscle
groups were involved. The pertinent diagnosis was residuals of
frozen feet, not found.

By a rating decision dated January 4, 1960, it was indicated that
since the recent examination showed no residuals of frozen feet,
the July 1954 rating decision was amended to reflect a 10 percent
evaluation for the residuals of frozen feet from

- 5 -

February 24, 1954, to June 30, 1959. Effective July 1, 1959, a
noncompensable evaluation was to be assigned.

The veteran was informed of the determination by communication
dated January 11, 1960. A timely appeal did not ensue.

In a communication dated May 29, 1978, the veteran indicated that
the residuals of the frostbite of his hands and feet had worsened.
He indicated that, after discharge in 1954, he had been found to be
10 percent disabled by VA doctors due to poor circulation resulting
from his frostbite. He added that after two years, and as a result
of missing a medical appointment that he was unaware of, his
disability status was canceled.

The veteran was accorded a rating examination by VA in August 1978.
He claimed that, ever since his frostbite condition in Korea in
1950, exposure to cold weather had caused extreme pain in the hands
and feet. He added that, even in warm weather, damage done to the
feet from frostbite caused splitting of the skin, flaking, and
bleeding. He also said the toenails became deformed and extremely
brittle.

On examination, femoral pulses were two plus, bilaterally.
Popliteal pulses were also two plus, bilaterally. Pedal pulses were
one plus, bilaterally. The feet were noted to be very cool. Pallor
was evident, bilaterally. There was no dependent rubor after 35
seconds. Capillary return to the toes was very prolonged. There was
marked dependent rubor to the toes after three minutes. The
diagnosis was peripheral vascular insufficiency of the lower
extremities, bilaterally. It was noted to be marked. It was
reported to be secondary to frostbite in service. The primary
effect at the present time was vasospasm.

The veteran was then accorded an examination by a vascular surgeon
in October 1978. At that time, his feet were described as cold,
bilaterally. Distal pulses were good. The hands were described as
warm. It was indicated that he had mild chronic frostbite injury
that normally only manifested itself when he was in the snow.
Currently, he was living in southern California.

- 6 - 

By rating decision dated in January 1979, it was indicated that the
aforementioned examination showed no evidence to warrant the
assignment of a compensable evaluation. The veteran was informed of
the determination by communication dated in February 1979. A timely
appeal did not ensure.

Received in May 1989 was a reopened claim for an increased
evaluation for residuals of frostbite. The veteran enclosed a copy
of the VA award letter to him of 10 percent disability due to
residuals of frostbite shortly after he was discharged in 1954. He
stated the award was taken from him "the following year" after he
had failed to report for an examination. He indicated that, in 1978
after a winter visit to "Big Bear" at which his hands and feet
again turned black from the cold, he applied for VA benefits. He
indicated that, although his doctor and the examining VA doctor
both found definite evidence of vascular damage, an adjudication
officer at VA "who never saw me or examined me," made a
determination that there was no compensable evaluation in order. He
stated that the disability, however, went on.

The veteran was accorded a rating examination by VA in May 1989.
Both dorsalis pedis vessels were normal. There was good color, no
cyanosis and good capillary filling. The pertinent examination
diagnosis was residuals of frozen feet.

By rating decision dated in June 1989, it was indicated that the
aforementioned examination had not shown impairment warranting the
assignment of a compensable evaluation.

The veteran was notified of the determination by communication
dated that same month. A timely appeal again did not ensue.

Received in July 1993 was a request that the service-connected
frostbite condition be reevaluated.

In a letter dated January 12, 1994, the veteran indicated that he
was not in receipt of compensation as he had missed a physical
examination "several years ago," and his

- 7 -

compensation was stopped. He requested that his claim be reopened
for restoration of payment of compensation.

VA outpatient treatment records dated between July and November
1993 were reviewed and by rating decision dated in April 1994 it
was indicated that the aforementioned records showed no treatment
or complaints regarding the veteran's service-connected frozen foot
disability. As there was no clinical evidence of increased
evaluation for the service-connected frozen feet, service
connection remained at the noncompensable level.

In a communication received August 18, 1994, the veteran indicated
that he wanted his disability compensation reinstated. He reported
that he was still being carried as 10 percent disabled due to
frostbite resulting in vascular damage which he suffered during the
Korean War. He related that some years back, his compensation had
been discontinued as the result of his not being present for a
scheduled examination. He claimed that word of the appointment
"didn't reach me until long after the scheduled date due to the
fact I was traveling around the country." He noted that while
another examination was conducted years later, and the examining
physicians concurred in a finding that vascular damage had
occurred, his claim was disallowed for the reason that he lived in
southern California, and rarely ventured into cold climates. He
contended that "damage is damage regardless of where I live."

In a communication to the veteran dated in September 1994, he was
informed that evidence that his service-connected frostbite had
increased in severity to evaluate his claim for increased
compensation was needed. He was told that he should send such
evidence as quickly as possible, preferably within 60 days. He was
also told that if the evidence was not received within one year
from the date of the letter, and entitlement to benefits was
established, he could be paid only from the date VA received the
evidence.

Received on August 28, 1996, was a communication from the veteran
in which he expressed his desire to reopen his claim for vascular
damage/residuals of frostbite to his hands and feet.

8 -

Evidence was developed and by rating decision dated in February
1998, he was assigned a 10 percent disability rating for residuals
of frostbite with mild peripheral neuropathy and a separate 10
percent rating for residuals of frostbite of the hands with mild
peripheral neuropathy, with each effective from August 28, 1996,
the date of receipt of the claim.

Analysis.

Pursuant to the provisions of 38 C.F.R. 3.400(o)(1) (1999), the
effective date for an increased rating shall be the date of receipt
of the claim or the date entitlement arose, whichever is
later,.except as provided in 3.400(o)(2) (1999). Pursuant to
3.400(o)(2), the effective date for disability compensation shall
be the earliest date as of which it is factually ascertainable that
an increase in disability had occurred if the claim was received
within one year from such date, otherwise the date of receipt of
the claim. The effective date for a grant based on a reopened claim
or on new and material evidence is the date of receipt of the claim
or the date entitlement arose, whichever is later. 38 C.F.R.
3.400(r).

Under the provisions of 38 C.F.R. 3.105(a) (1999), determinations
that are final and binding, including decisions regarding degree of
disability, will be accepted as correct in the absence of clear and
unmistakable error. Where evidence establishes such error, the
prior decision will be reversed or amended. 38 C.F.R. 3.105(a). The
effective date for an award based on error under the provisions of
38 C.F.R. 3.105(a), is the date from which benefits would have been
payable if the correct decision had been made on the date of the
reversed decision. 38 C.F.R. 3.400(k).

The United States Court of Appeals for Veterans Claims (Court) has
set forth a three-pronged test to determine whether clear and
unmistakable error is present in a prior determination: (1) Either
the correct facts, as they were known at the time, were not before
the adjudicator (that is, more than a simple disagreement as to how
the facts were weighed or evaluated), whether statutory or
regulatory provisions extant at that time were incorrectly applied;
(2) the error must be "undebatable" and

- 9 -

of the sort "which, had it not been made, would have manifestly
changed the outcome at the time it was made"; and (3) a
determination that there was clear and unmistakable error must be
based on the record and law that existed at the time of the prior
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245
(1994), (quoting Russell v. Principi, 3 Vet. App. 310, 313-14
(1992) (en banc)).

More recently, the United States Court of Appeals for the Federal
Circuit has held that in order to be CUE, the error must be of a
type that is outcome determinative. Glover v. West, 185 F.3d 1328
(Fed. Cir. 1999).

At the time of the RO's July 1959, decision suspending the
veteran's compensation for frozen feet, the applicable regulation
provided that upon the failure of a veteran, without adequate
reason, to report for physical examination, requested for
disability compensation, the award of disability compensation in
course of payment to him would be suspended as of the date of last
payment, except for static disabilities. 38 C.F.R. 3.251(a) (1956).

When, as in this case, the veteran reported for a physical
examination after suspension of benefits:

[a]nd the evidence clearly establishes to the satisfaction of the
rating agency concerned that during the period of his failure to
report the disability in fact existed to a compensable degree, and
award may be approved effective the date of suspension. However, if
the evidence discloses a change in physical condition and that the
disability is no longer compensable in degree, no action will be
taken to reopen the award during the period of suspension. Where
the disability is ratable in a lesser degree, the award under the
deduced rating will be effective as of the date of suspension.

38 C.F.R. 3.266 (1956).

- 10 -

The veteran's principal contention is that the suspension and
subsequent reduction in benefits were the product of CUE and that
the effective date for the 10 percent evaluation should accordingly
be the date of the suspension in July 1959.

At the time of the July 1959 suspension, and the January 1960
rating decision carrying forward the noncompensable evaluation,
Diagnostic Code 7122 provided for a 10 percent evaluation for
residuals of frozen feet where there were mild symptoms and
chilblains. The January 1960 decision evaluated the veteran's
disability under the provisions of Diagnostic Code 7121, which
provided for a 10 percent evaluation for phlebitis or
thrombophlebitis manifested by persistent moderate swelling of a
leg not markedly increased on standing or walking or persistent
swelling of an-n or forearm, not increased in the dependent
position. 1945 Schedule for Rating Disabilities (1957 loose leaf
edition). The same rating schedule provided that in every instance
where the minimum schedular evaluation required residuals and the
schedule did not provide a no-percent evaluation, a no- percent
evaluation would be provided. 1945 Schedule for Rating Disabilities
(1957 loose leaf edition), Para. 3 1.

The veteran's benefits were initially suspended when he failed
without explanation to report for a scheduled examination. He has
asserted that this failure was due to the fact that he did not
receive notice of the examination. There is a presumption of
regularity under which it is presumed that government officials
"have properly discharged their official duties". United States v.
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). Therefore, it
must be presumed that the RO properly discharged its official
duties by properly handling claims submitted by the veteran. The
presumption of regularity is not absolute; it may be rebutted by
the submission of "clear evidence to the contrary." Statements made
by the veteran are not the type of clear evidence to the contrary
which would be sufficient to rebut the presumption of regularity.
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet.
App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

- 11 -

The evidence reflects that all correspondence was sent to the
veteran at his current address, and no mail was returned as
undeliverable. He has not offered evidence, other than his
statements to support the proposition that he failed to receive
timely notice of the examination. Thus there is no "clear evidence
to the contrary" to rebut the presumption that he was notified of
the examination. The veteran has offered no other explanation for
his failure to report for the examination. Accordingly, the RO had
a reasonable basis for concluding that the veteran had failed,
without good cause to report for his scheduled examination. Having
reached that conclusion, the RO suspended the veteran's benefits in
accordance with the then applicable provisions of 38 C.F.R. 3.251.
There is nothing in the record to suggest that in suspending
benefits the RO committed an undebatable error, or that it
considered the incorrect law or facts as they then existed.

A second question is whether there was CUE in the January 1960
rating decision that confirmed the noncompensable evaluation
effective from the date of the suspension. In reaching this
decision, the RO found that the current examination showed no
residuals of frozen feet. This conclusion was supported by the
report of the December 1959 examination. In that report the
examiner concluded that residuals of frozen feet were not found.
The RO had no other medical evidence of the veteran's condition at
the time of its January 1960 decision. Thus the RO properly applied
the provisions of 38 C.F.R. 3.266, and made the rating reduction
effective from the date of the suspension. It appears that the RO
considered the correct law and facts as they then existed and
therefore did not commit CUE.

The RO weighed the evidence at the time of its 1960 rating action
and that evidence included the report of the VA examination. In
view of the lack of findings at the time of the December 1959
examination, the RO certainly had a basis for supporting its
determination. When one disputes the way evidence was weighed, the
undersigned notes that such a dispute cannot rise to the level of
clear and unmistakable error. Crippen v. Brown, 9 Vet. App. 412,
419 (1996). There was clearly no incontrovertible evidence of
record at the time showing that the veteran had symptoms of his
frostbite residuals warranting the assignment of a compensable
evaluation. The veteran's contention that he was reduced to a
noncompensable level

- 12 - 

in 1959 because he failed to report for an examination is not
supported by the evidence of record which reflects that he was
accorded a rating examination by VA in December 1959, before the
rating determination was made in 1960 to reduce him to a
noncompensable level for his frostbite residuals.

A review of the record shows that the veteran has also failed to
show a valid claim of clear and unmistakable error in the January
1979, June 1989 and April 1994 rating decisions. Medical evidence
associated with each of the RO decisions and a review of the
medical evidence shows that the RO weighed the evidence and had a
tenable basis for finding that a compensable evaluation was not in
order at the time of the 1979, 1989, or the 1994 rating decision.

For example, when the veteran was examined by VA in August 1978,
there was a concern about possible vascular insufficiency, but he
was then examined by a vascular surgeon in October 1978 who
reported that distal pulses were good. The examiner described the
veteran's frostbite injury as only mild in degree and as only
manifesting itself when he was in the snow. The veteran basically
is arguing the way the evidence was weighed at the time of the
various rating decisions. As noted above, such a dispute cannot
rise to the level of clear and unmistakable error. The Board
therefore finds that the veteran has not raised a valid claim of
clear and unmistakable error in the January 1960 rating decision or
the subsequent rating decisions.

In the absence of CUE, the RO's unappealed January 1960 rating
decision, and subsequent final rating decisions would preclude an
effective date for the 10 percent evaluation as of the date of the
suspension.

The veteran's representative has argued in the alternative that the
effective date for the 10 percent rating should be January 1994,
when the veteran claimed an increase in his disability.

The Court and VA General Counsel have interpreted the pertinent
laws and regulations referable to the effective date for increased
ratings as follows; If the

- 13 -

increase occurred within one year prior to the claim, the increase
is effective as of the date the increase was "factually
ascertainable." If the increase occurred more than one year prior
to the claim, the increase is effective the date of claim. If the
increase occurred after the date of claim, the effective date is
the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98
(1998).

In the instant case the veteran submitted a written statement in
January 1994, which constituted a claim for a compensable
evaluation for frozen feet. There was no medical evidence as to the
status of his disability in the year prior to his claim, or indeed
at any time since the VA examination in May 1988. That examination
showed normal findings, and the veteran's only complaint was that
in cold, his feet would turn blue.

It was not factually ascertainable that an increase in disability
had occurred until November 1996, when the veteran's toes were
found to be cool, and he was noted to have burning and stinging
paresthesia. The RO has assigned an effective date of August 28,
1996 for the increased evaluation. Since it was not factually
ascertainable that an increase had occurred prior to that date, the
Board is unable to award an earlier effective date for the
increase.

ORDER

Entitlement to an effective date earlier than August 28, 1996 for
a 10 percent evaluation for residuals of frostbite of the feet with
mild peripheral neuropathy is denied.

REMAND

As noted earlier it could be prejudicial of the Board to sua sponte
determine that he has not submitted a notice of disagreement or
substantive appeal with regard to the

- 14 -

issue of entitlement to an earlier effective date for the grant of
a 10 percent evaluation. Accordingly, this case must be remanded to
the RO for the following actions:

The RO should determine whether the veteran has submitted a timely
notice of disagreement and substantive appeal as to the issue of
entitlement to an earlier effective date for the grant of a 10
percent evaluation for residuals of frostbite of the hands. If the
decision is adverse to the veteran, he and his representative
should be advised of the steps necessary to perfect an appeal.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

- 15 -



